Citation Nr: 0943762	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-19 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for primary ciliary 
dyskinesia with bronchiectasis and interstitial fibrosis, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board remanded this case in December 2008 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board must again remand the case.

The Board's remand in December 2008 was in pertinent part to 
conduct development to clarify the findings of the medical 
examinations and opinions that were of record, due to the 
Veteran's complex and somewhat confusing medical history.  
The second remand instruction sentence was to "[s]chedule 
the Veteran for a VA respiratory examination by a 
pulmonologist."  The Veteran was given a VA examination and 
an opinion was provided in September 2009.  However, it is 
not clear that the examination and opinion were provided by a 
pulmonologist, as the examiner is just listed as a fee basis 
physician.  In fact, a cursory look investigation online 
reveals a physician with the VA examiner's name in the 
Winston-Salem, North Carolina area as being a specialist in 
Otolaryngology, commonly known as ENT (ear, nose and throat) 
and not a pulmonologist.  The Board notes that these are 
different specialists and the Board instructed the AMC to 
have a pulmonologist provide the examination and opinion.  

In addition, the Board's second remand instruction sentence 
also stated that "the examiner should accept as true that 
the [V]eteran was exposed to asbestos from the gloves he 
wore, from sterilizing the oven, and from using lab burners 
during work he performed in a laboratory in service."  The 
September 2009 VA examiner was either not aware of this 
instruction or ignored it, as he stated in his report that 
"I doubt, but cannot be sure, that this Vet had significant 
exposure to loose asbestos in military service."  Further, 
the examiner stated he could not offer an opinion regarding 
the etiology of the Veteran's condition without resort to 
mere speculation and at least part of his rationale was based 
on the fact that examiner was not sure the Veteran had 
significant exposure to asbestos in service.  

VA's duty to assist includes a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
Further, where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
"what may be characterized as non-evidence" that has no 
probative value.  Perman v. Brown, 5 Vet.App. 237, 241 
(1993), overruled on other grounds by Robinson v. Mansfield, 
21 Vet. App. 545 (2008).  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Stegall, supra.  A 
medical opinion by a pulmonologist must be obtained according 
to the instructions contained in the Board's December 2008 
remand.  The Board therefore finds that this matter must be 
remanded again for compliance with its instructions.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
respiratory examination by a pulmonologist 
to determine the nature of any current 
pulmonary disorder, to include pulmonary 
fibrosis, and to provide an opinion as to 
its possible relationship to service.  The 
claims file, including a copy of the 
December 2008 remand, should be provided 
to and reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner should accept 
as true that the Veteran was exposed to 
asbestos from the gloves he wore, from 
sterilizing the oven, and from using lab 
burners during work he performed in a 
laboratory in service.  The examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any pulmonary disorder, 
including pulmonary fibrosis, is related 
to an incident of the Veteran's military 
service, including asbestos exposure.  The 
rationale for all opinions must also be 
expressed.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



